Citation Nr: 1109569	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  03-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE
Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.  He died in June 2002.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the St. Petersburg RO.  The case is now in the jurisdiction of the Denver RO.  In May 2007, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In September 2007 and in February 2009, this matter was remanded for additional development.

In February 2009, the Board also denied entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151 (finding that the Veteran's death was not the result of VA treatment).  That decision is final.  38 U.S.C.A. § 7104.  Subsequent statements received from, and on behalf of, the appellant (October 2010 from the Veteran's daughter and December 2010 from the appellant) address section 1151 contentions.  These statements (although it is unclear) appear to be raising a claim to reopen and, thus, require submission of new and material evidence before the claim may progress to de novo review.  This matter is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  The Veteran died in June 2002; the immediate cause of his death was myocardial infarction; coronary artery disease was listed as an underlying cause.

2.  At the time of the Veteran's death, he had established service connection for residuals of left peroneal nerve injury with foot drop, rated 40 percent; residuals of skull fracture with left 8th cranial nerve paralysis, rated 30 percent; tinnitus, rated 10 percent; and left ear hearing loss, rated 10 percent; he also had a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from August 27, 1999.

3.  The primary and contributory causes of the Veteran's death, myocardial infarction and coronary artery disease, were not manifested in service or within the first year following his discharge from active duty and are not shown to have been related to his service (or to have been caused or aggravated by a service connected disability).

4.  The Veteran's service-connected disabilities of residuals of left peroneal nerve injury with foot drop, residuals of skull fracture with left 8th cranial nerve paralysis, tinnitus, and left ear hearing loss are not shown to have materially contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim of service connection for the cause of the Veteran's death.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a March 2009 letter provided essential notice prior to the readjudication of her claim.  Specifically, it provided notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of effective date criteria.  A December 2010 supplemental statement of the case (SSOC) readjudicated the matter after the appellant responded (with written contentions supported by internet research results which reiterated her arguments previously of record) and further development (VA and private treatment records preceding the Veteran's death were obtained) was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  VA has not sought a medical opinion in this matter.  The Board finds that a medical opinion is not necessary.  With no competent evidence that any disease listed or identified as causing or contributing to cause his death was manifested in service (or during an applicable postservice presumptive period) or that any such disability might have been related to his service or caused or aggravated by a service connected disablity, the factual evidence of record provides no basis for seeking a medical advisory opinion in this matter.  Even the low threshold standard as to when a VA medical nexus opinion is necessary (outlined in Mclendon v. Nicholson, 20 Vet. App. 79 (2006)) is not met.  The appellant has not identified any pertinent evidence that remains outstanding.  In a December 2010 statement she indicated that she did not have any more information or evidence to submit.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including cardiovascular-renal disease), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular-renal disease).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's STR's are silent for cardiovascular complaints or treatment.  

Postservice treatment records show that the Veteran had a normal cardiovascular evaluation on VA examination in March 1957 (X-rays showed there was no abnormality of the heart or lungs).  

VA treatment records show that the Veteran had a history of chest pain which increased gradually until March 1982 when he was admitted to the Manhattan VA hospital and underwent coronary bypass graft.  Treatment records note that the Veteran's recovery was complicated by an acute myocardial infarction as well as a mild stroke with residual left hemiparesis.  A July 1984 treatment report notes that the Veteran reported his cardiac problems first began in 1978 (21, years after his separation from service).  Similarly, a December 1983 treatment report notes that the Veteran reported a 7 year history of CHF (congestive heart failure)(thus in 1976, approximately 21 years after his discharge from military service).  Postservice records show continued VA cardiovascular treatment (coronary artery disease with congestive heart failure and angina pectoris) as well as for diabetes mellitus and chronic obstructive pulmonary disease.  

In May 2002, the Veteran was admitted to Tampa VA Medical Center (VAMC) for increasing angina, it was noted that he had a long history of coronary artery disease including 4-vessel coronary artery bypass graft in 1982 along with ischemic cardiomyopathy with a severe reduction in his left ventricular ejection fraction.  After extensive evaluation, the Veteran was scheduled to undergo coronary artery bypass grafting; however, prior to the surgery, he developed acute hypotension and respiratory distress and subsequently went into cardiac shock.  After being stabilized, the Veteran was transferred to Tampa General Hospital by air ambulance for percutaneous transluminal coronary angioplasty with stenting of his graft.  

Treatment records from Tampa General Hospital note that the Veteran had known coronary artery disease with previous coronary bypass surgery in the setting of a myocardial infarction approximately 20 years ago.  The examiner noted that the Veteran did reasonably well until recently, when he was readmitted to the VA hospital with acute myocardial infarction associated with cardiogenic shock.  These records note the Veteran's "comorbidities include chronic obstructive pulmonary disease, diabetes mellitus, age, possible significant peripheral vascular disease."  After undergoing angioplasty/stenting of the saphenous vein graft, the examiner noted that the Veteran was a poor candidate for repeat surgery and his prognosis was poor because of his severe left ventricular dysfunction and other medical problems.  It was felt that the Veteran was not a viable transplant candidate due to his significant peripheral vascular disease, chronic obstructive pulmonary disease, diabetes and unknown end-organ damage.  The Veteran continued to have runs of sustained ventricular tachycardia requiring cardioversion, he continued in cardiogenic shock and, despite aggressive treatment, repeated attempts at cardioversion were unsuccessful.  

The Veteran's death certificate shows that he died of a myocardial infarction due to coronary artery disease.

At the May 2007 Videoconference hearing, it was explained that the appellant's theory of entitlement is that the Veteran's lack of mobility due to his service connected left peroneal nerve injury with foot drop aggravated his coronary artery disease.  

The record does not show, nor is it alleged, that the Veteran's myocardial infarction due to coronary artery disease was manifested in service or in the first year following his discharge from service.  Consequently, service connection for any such disease on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Likewise, there is no competent evidence that relates the Veteran's myocardial infarction due to coronary artery disease to his service.  It is not alleged (by or on behalf of the appellant) that either of these immediate or contributory causes of the Veteran's death was somehow directly related to his service.  Consequently, there is no basis for finding that any of the immediate or contributory causes of the Veteran's death warrant direct service connection.

The appellant's proposed theory of entitlement is essentially one of secondary service-connection.  Specifically, she claims that his coronary artery disease was aggravated because his service connected left peroneal nerve injury with foot drop limited his mobility.  However, there is no evidence supporting that there may indeed be a nexus between the Veteran's coronary artery disease and his service connected left peroneal nerve injury with foot drop/lack of mobility secondary thereto.

The only evidence of record in support of the appellant's claim is her own lay opinion.  As a layperson she is competent to describe the Veteran's symptoms of left peroneal nerve injury with foot drop, including his limited mobility, which she observed and her perception of the toll these symptoms had on his coronary artery disease.  However, her theory of causation involves a complex medical question.  She has not submitted any textual or medical opinion evidence indicating that there might be causal relationship of the nature alleged.  As a layperson she lacks the knowledge necessary to address the medical questions presented, such as the significance of the various risk factors (comorbidities) that were noted.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board notes that the facts of this case are distinguishable from Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In Davidson, the appellant asserted that the Veteran had committed suicide as a result of a mental disorder related to his military service.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's state of mind, which was certainly within the lay observation of the appellant in that case, was a critical factor in Davidson.  Here, the critical question does not involve identification of a medical condition, report of a contemporaneous diagnosis, or a description of symptoms supporting a later diagnosis by a medical professional.  Instead, the critical question is whether, acknowledging the observed (by the appellant) symptoms of the Veteran's left peroneal nerve injury with foot drop, and in particular his limited mobility, those symptoms may be found to have aggravated the Veteran's death-causing myocardial infarction due to coronary artery disease, and thus to have materially contributed to cause his death.  That is a medical question that is beyond lay observation.  Consequently, the Federal Circuit's holding in Davidson does not provide a basis for according the appellant's lay opinion any significant probative value in this matter.

In summary, the preponderance of the evidence is against a finding that a disability incurred or aggravated in service or one that is secondary to a service-connected disability caused, or contributed substantially or materially to cause, the Veteran's death.  Therefore, the preponderance of the evidence is against the appellant's claim seeking service connection for the cause of the Veteran's death.  Accordingly, the claim must be denied.


ORDER


Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


